Case 1:19-cv-05950-ALC Document 3 Filed 06/26/19 Page 1 of 1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT Per LED Ip =I Ge TF p74
SOUTHERN DISTRICT OF NEW YORK p
ALMA SOPHIA CENTENO SANTIAGO,
Petitioner,
-against-
No. 19 Civ 5950
WILLIAM BARR, ET AL.,
ORDER TO SHOW CAUSE
Respondents.

 

 

Upon consideration of Petitioner’s Application for an Order to Show Cause pursuant to 28
ULS.C. §2243, the Verified Petition for Writ of Habeas Corpus and Complaint for Declaratory
and Injunctive Relief (“Petition”) exhibits thereto, and, IT IS HEREBY ORDERED that:

1. Respondents are ORDERED to file a return on the Order to Show Cause why the Petition

and temporary restraining order should not be granted by June 28, 2019;

2. Petitioner shall have an opportunity to reply by July 1, 2019;

3. This matter shall be heard by the Court on July 2, 2019;

4. Pending consideration, Respondents ARE HEREBY RESTRAINED from attempting to

remove the Petitioner from the United States.
SO ORDERED.

Dated: June 25, 2019 ‘Niro =
New York, New York / OQ

ANDREW L. CARTER, JR.
United States District Judge
